DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Biju Chandran on 12/14/2021.
	Examiner notes claim 10, 16, 17, 19, 21, and 34 are amended as shown below. Claims 10 and 34 are amended to reflect the changes to overcome 35 USC 112(b) issues. Claim 16 is cancelled as independent claim 10 incorporated claim 16’s limitations. Claim 17 is cancelled, as claim 10 no longer uses just the PWTT and the one or more physiological data of the user to predict the systolic blood pressure. Additionally claim 19 and 21 are amended to reflect the amendments of claim 10.
The application has been amended as follows: 

10.	A non-invasive method of measuring blood pressure, the method comprising:
concurrently placing a PPG sensor of a portable cuffless blood pressure measuring device near a temple of a user and forming an electronic circuit with a first electrode and a second electrode of the portable cuffless blood pressure measuring device, wherein the electronic circuit is formed by contacting the first electrode to the temple and contacting the second electrode to a finger of the user holding the portable cuffless blood pressure measuring device;

signal processing the ECG data to determine an ECG spread and an ECG spectral slope, and 
signal processing the PPG data to determine a PPG wave-shape and a PPG spectral slope;
cross-correlating the ECG data and the PPG data to determine a pulse wave transit time (PWTT) of the user;
receiving one or more physiological data of the user; and
predicting systolic blood pressure of the user in response to the PWTT, the ECG spread, the ECG spectral slope, the PPG wave-shape, the PPG spectral slope and the one or more physiological data of the user



16.          (canceled)

17.          (canceled)

19.          The non-invasive method of claim 13, wherein,
the predicting of the systolic blood pressure of the user is performed by a first regression analysis of the PWTT, the ECG spread, the ECG spectral slope, the PPG wave-shape, the PPG spectral slope and the one or more physiological data of the user; and


21.          The non-invasive method of claim 19, further comprising
training user coefficients for the first regression analysis to predict the systolic blood pressure of the user in response to the PWTT, the ECG spread, the ECG spectral slope, the PPG wave-shape, the PPG spectral slope and the one or more physiological data of the user; and
training user coefficients for the second regression analysis to predict the diastolic blood pressure of the user in response to the pulse rate and the one or more physiological data of the user.

34.          A non-invasive method of measuring blood pressure, the method comprising: 
concurrently placing a PPG sensor of a portable cuffless blood pressure measuring device near a temple of a user and forming an electronic circuit with a first electrode and a second electrode of the portable cuffless blood pressure measuring device, wherein the electronic circuit is formed by contacting the first electrode to the temple and contacting the second electrode to a finger of the user holding the portable cuffless blood pressure measuring device; 
with the portable cuffless blood pressure measuring device, concurrently scanning for ECG data in response to the electronic circuit and PPG data in response to the PPG sensor positioned near the temple of the user; 
signal processing the ECG data to determine an ECG spread and an ECG spectral slope, and 
signal processing the PPG data to determine a PPG wave-shape and a PPG spectral slope;

cross-correlating the ECG data and the PPG data to determine a pulse wave transit time (PWTT) of the user; 
receiving one or more physiological data of the user; and predicting systolic blood pressure of the user in response to the PWTT and the one or more physiological data of the user; and 
predicting diastolic blood pressure of the user in response to the pulse rate and the one or more physiological data of the user, wherein predicting the diastolic blood pressure of the user is performed by a regression analysis of the pulse rate, the ECG spread, the ECG spectral slope, the PPG wave-shape, the PPG spectral slope, and the one or more physiological data of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792